Geaham, J.
Defendant does not challenge the sufficiency of the court’s findings but contends that they are not supported by competent evidence.
The complaint alleged and the plaintiff offered evidence tending to show that on 18 August 1967 defendant without provocation assaulted and threatened to kill plaintiff and their minor daughter and through his cruel conduct compelled them to leave the home in fear for their safety. This evidence, if found to be true by the court sitting without a jury, established plaintiff’s right to alimony. Gaskins v. Gaskins, 273 N.C. 133, 159 S.E. 2d 318. Defendant denied in his answer and in his testimony at the trial any misconduct toward his family. However, the court accepted plaintiff’s version and made findings which are supported by the evidence and which entitle plaintiff to the relief granted. The findings are therefore conclusive on appeal. Teague v. Teague, 272 N.C. 134, 157 S.E. 2d 649; Thomas v. Thomas, 259 N.C. 461, 130 S.E. 2d 871.
Defendant argues that the court erred in determining that plaintiff was a dependent spouse and that defendant was a supporting spouse in view of findings that plaintiff worked and had a separate income. This contention is without merit. G.S. 50-16.1(3) describes a dependent spouse as a husband or wife “who is actually substantially dependent upon the other spouse for his or her maintenance and support or is substantially in need of maintenance and support from' the other spouse.” (Emphasis added). A husband is deemed to be. the supporting spouse unless he is incapable of supporting his wife. G.S. 50-16.1(4). Even though plaintiff had a small separate income there was plenary evidence to show that she was substantially dependent upon defendant arid iri substantial need of his support.
We have carefully examined each of defendant’s assignments of error, and in the-entire trial' we find no error.
,No error.
' BroCK and Britt, J.J., concur.